



Exhibit 10.61
Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Double asterisks denote omissions.







CPANEL PARTNER NOC AGREEMENT
This cPanel Partner NOC Agreement (this "Agreement") is made as of January 1,
2014, ("Effective Date"), by and between cPanel, Inc., a Texas corporation,
having its offices at 3131 W. Alabama, Suite 100, Houston, Texas 77098
("cPanel") and The Endurance International Group, Inc., a Delaware corporation,
having its office at 10 Corporate Drive, Suite 300, Burlington, Massachusetts
01803 (the "Partner NOC").


WITNESSETH


WHEREAS, cPanel is engaged in (among other things) the business of providing
certain hosting software packages and technical support services in connection
therewith;


WHEREAS, cPanel is the owner of the Software and all Intellectual Property
Rights thereto;


WHEREAS, the Partner NOC desires to obtain licenses to install and use the
Software on its own servers or virtual private servers that are located within
its own data center or facilities and/or the right to sublicense the Software to
its customers; and


WHEREAS, the parties hereto desire to enter into this Agreement in order to set
forth the terms and conditions upon which the Partner NOC may obtain such
additional licenses and sublicensing rights.


NOW THEREFORE, in consideration of mutual covenants and agreements set forth
below, and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:




ARTICLE 1
Definitions


The following definitions apply to capitalized terms throughout this Agreement,
unless such terms are otherwise expressly defined in the body of the Agreement.
All references to "days," "months" and "quarters" are to U.S. calendar days,
months and quarters unless otherwise expressly stated in this Agreement. All
monetary amounts are in U.S. dollars.


SECTION 1.1 "Activation" means the date each Purchased License is Activated (as
such term is defined in the applicable EULA).


SECTION 1.2 "Adjusted License Count" means the total number of licenses the
Partner NOC currently has active, which is calculated by adding the number of
Dedicated Server Licenses to one half of the number of Virtual Server Licenses.







--------------------------------------------------------------------------------





SECTION 1.3 "Applicable Law" means applicable international, federal, state or
local laws, statutes, ordinances, regulations or court orders.


SECTION 1.4 "Application" means the cPanel Partner NOC application prepared and
submitted by the Partner NOC to cPanel in connection with this Agreement.


SECTION 1.5 "cPanel Trademarks " means all domestic and international
trademarks, service marks, logos, trade names, trade dress, including all
goodwill represented by each of the foregoing, whether registered or
unregistered, of cPanel including without limitation CPANEL (USPTO Registration
No. 3058679 and CTM Registration No. 004908299), the cPanel logo (USPTO
Registration No. 3290579), WEBHOST MANAGER (USPTO Registration No. 3246206), WHM
(USPTO Registration No. 3282420) and ENKOMPASS (USPTO Trademark Application
Serial No. 77673202). cPanel may add to the foregoing nonexclusive list of
cPanel Trademarks by updating the cPanel Trademark Usage Policy which is located
at http://www.cpanel.net/trademark.html (or such other URL as may be designated
by cPanel from time to time) and which may be updated by cPanel in its sole
discretion from time to time (also referred to as "Exhibit 8" herein).


SECTION 1.6 "cPanel & WebHost Manager" means cPanel's proprietary software
application currently known as cPanel & WebHost Manager (or WHM) for the Linux
operating system.


SECTION 1.7 "Dedicated Server" means a physical server that does not contain any
Virtual Servers.


SECTION 1.8 "Dedicated Server License" means any Monthly License or Yearly
License to install and use the Software on a Dedicated Server.


SECTION 1.9 "Distributor" shall mean the Partner NOC if the Partner NOC submits
to cPanel an application for Distributor status, and complies with all
obligations provided in Article 5, and cPanel determines in its sole discretion
that the Partner NOC has met the qualifications set forth at
http://www.cpanel.net/legal/noc.html (or such other URL as may be designated by
cPanel from time to time) and hereby incorporated into this Agreement by
reference (said qualifications are also referred to as "Exhibit 3" herein) .


SECTION 1.10 "Enkompass" means cPanel's proprietary software application
currently known as "Enkompass" for the Windows operating system.


SECTION 1.11 "EULA" means the applicable End-User License Agreement for the
Software, including without limitation the cPanel & WebHost Manager EULA (also
referred to as "Exhibit 4" herein) or the Enkompass EULA (also referred to as
"Exhibit 5" herein), copies of which are located at
http://www.cpanel.net/legal/noc.html (or such other URL as may be designated by
cPanel from time to time) and hereby incorporated into this Agreement by
reference.


SECTION 1.12 "Event of Default" means any breach of this Agreement designated an
Event
of Default under this Agreement. Each event designated an Event of Default under
this Agreement constitutes a material breach of this Agreement. The list of
events designated as Events of Default is a nonexclusive list of material
breaches under this Agreement.


SECTION 1.13 "External Servers" means servers other than Internal Servers.







--------------------------------------------------------------------------------





SECTION 1.14 "Incident" has the meaning given in the Technical Support
Agreement.


SECTION 1.15 "Intellectual Property Rights" means trade secret rights, rights in
know-how, moral rights, copyrights, patents, trademarks (and the goodwill
represented thereby), and similar rights of any type under the laws of any
governmental authority, domestic or foreign, including all applications for and
registrations of any of the foregoing.


SECTION 1.16 "Internal Servers" means cPanel-approved servers owned or leased
and operated by the Partner NOC located within a cPanel-approved facility owned
and operated by the Partner NOC.


SECTION 1.17 "Licensed Server" or "Licensed Servers" has the meaning given in
the EULAs.


SECTION 1.18 "Manage2 Interface" means cPanel's license management and customer
service interface which is presently available at https://manage2.cpanel.net/ or
such other URL as cPanel may designate from time to time.


SECTION 1.19 "Minimum NOC Commitment" has the meaning given in cPanel's Partner
NOC Minimum Requirements information which is located at
http://www.cpanel.net/legal/noc.html (or such other URL as may be designated by
cPanel from time to time) and hereby incorporated into this Agreement by
reference (also referred to as "Exhibit 1" herein). The Partner NOC understands
and agrees that cPanel may unilaterally change the Minimum NOC Commitment from
time to time in its sole discretion; provided, however, that cPanel shall make
commercially reasonable efforts to notify the Partner NOC of any changes to the
Minimum NOC Commitment.


SECTION 1.20 "Monthly Licenses" means a license to install and use the Software
on a Licensed Server (or Licensed Servers, in the case of Enkompass) on a
month-to-month basis subject to and in accordance with the EULAs. The term of
each Monthly License is one month from the date of Activation with automatic one
month renewals until such license is terminated or either party elects not to
renew the license.


SECTION 1.21 "One Time License Update Extensions" means an extension to the
updates on the One Time License that must be purchased on a yearly basis to
continue receiving updates from cPanel.


SECTION 1.22 "One Year License" means a license to install and use the Software
on a Licensed Server (or Licensed Servers, in the case of Enkompass) for a fixed
term of one year from the date of Activation with subject to and in accordance
with the applicable EULA.


SECTION 1.23 "Partner NOC Minimum Requirements" means the requirements which the
Partner NOC must meet and continuously satisfy in order to achieve or maintain
Partner NOC status. The Partner NOC Minimum Requirements are available at
http://www.cpanel.net/legal/noc.html (or such other URL as may be designated by
cPanel from time to time) and hereby incorporated into this Agreement by
reference (also referred to as "Exhibit 1" herein). Pursuant to Section 4.3
below, cPanel may amend the Partner NOC Minimum Requirements from time to time
in its sole discretion.







--------------------------------------------------------------------------------





SECTION 1.24 "Purchased Licenses" means all Dedicated Server Licenses, Virtual
Server Licenses, and Enkompass licenses purchased by the Partner NOC from cPanel
in accordance with the terms and conditions of this Agreement.


SECTION 1.25 "Resell" has the meaning given in Section 3.2.


SECTION 1.26 "Services" means the technical support services related to the
Software provided by cPanel in connection with this Agreement whether such
services are provided via email, telephone support, the cPanel website
(including without limitation the Manage2 Interface, documentation, Frequently
Asked Questions or discussion forums located on the website) or by any other
means.


SECTION 1.27 "Software" means the cPanel software program(s) supplied by cPanel
in connection with this Agreement, including cPanel & WebHost Manager and
Enkompass, and all corresponding documentation, source code, object code,
updates, user interfaces (including without limitation any web-based
interfaces), printed materials and online or electronic documentation, excluding
any third party components.


SECTION 1.28 "Technical Support Agreement" means the agreement which is located
at http://www.cpanel.net/legal/noc.html (or such other URL as may be designated
by cPanel from time to time) and hereby incorporated into this Agreement by
reference (also referred to as "Exhibit 6" herein).


SECTION 1.29 "Term" has the meaning given in Section 11.1.


SECTION 1.30 "Three Year License" means a license to install and use the
Software on a Licensed Server (or Licensed Servers, in the case of Enkompass)
for a fixed term of three years from the date of Activation subject to and in
accordance with the applicable EULA.


SECTION 1.31 "Two Year License" means a license to install and use the Software
on a Licensed Server (or Licensed Servers, in the case of Enkompass) for a fixed
term of two years from the date of Activation subject to and in accordance with
the applicable EULA.


SECTION 1.32 "Virtual Server" means any virtualized environment in which the
physical hardware of the machine is emulated, including, without limitation, any
set of virtual hardware created through virtualization software, a jailed or
chrooted environment, or any other setup that allows multiple operating systems
to be run concurrently on the same physical hardware.


SECTION 1.33 "Virtual Server License" means any Monthly License or Yearly
License to install and use the Software on a Virtual Server subject to and in
accordance with the applicable EULA.


SECTION 1.34 "Yearly Licenses" means One Year Licenses, Two Year Licenses or
Three Year Licenses.


ARTICLE 2
Purchases and Licenses of the Software


SECTION 2.1 Licenses. During the Term, subject to the terms and conditions of
this Agreement and provided that the Partner NOC continues to satisfy and meet
all of the Partner NOC Minimum





--------------------------------------------------------------------------------





Requirements as determined from time to time by cPanel in its sole discretion,
the Partner NOC shall be entitled to purchase from cPanel: (a) Dedicated Server
Licenses for installation and use of the Software on Internal Servers; (b)
Virtual Server Licenses for installation and use of the Software for Virtual
Servers,operating on Internal Servers; and (c) Enkompass licenses for
installation and use of the Software, operating on Internal Servers. The Partner
NOC shall not install or use any Software on any External Servers unless it
first becomes a Distributor pursuant to the terms and conditions in this
Agreement. A breach of this Section 2.1 shall constitute an Event of Default and
give rise to cPanel's termination and suspension rights under Section 11.4.


SECTION 2.2 EULAs and Technical Support Agreement. Notwithstanding anything to
the contrary in this Agreement, (a) each Purchased License shall be subject to
the terms and conditions of the EULAs; and (b) all Services shall be provided by
cPanel subject to the terms and conditions of the Technical Support Agreement.
The Partner NOC hereby agrees to the terms and conditions of the EULAs and the
Technical Support Agreement.


SECTION 2.3 Virtual Server Licenses. The Partner NOC shall not install or use
the Software on any Virtual Servers unless it purchases a minimum of three
Virtual Server Licenses per physical server. Any Virtual Server License granted
by cPanel for a Virtual Server, may not be installed and used on any other
servers, including, without limitation, Dedicated Servers. A breach of this
Section 2.3 shall constitute an Event of Default and give rise to cPanel's
termination and suspension rights under Section 11.4.


SECTION 2.4 Non-exclusivity. The Partner NOC hereby acknowledges and agrees that
all rights granted to the Partner NOC are non-exclusive. cPanel reserves the
right to grant such license, sublicensing and Resale rights to other Partner
NOCs, as well as to appoint sales representatives, value added Partner NOCs,
systems integrators or distributors for any cPanel product or service, including
without limitation the Software and the Service. Nothing contained in this
Agreement shall prohibit or otherwise restrict cPanel's right to sell or license
the Software, provide the Services or provide or offer any other product or
service (including without limitation through the Software or Service) directly
or indirectly at any time without incurring in each case any commission or other
obligation to the Partner NOC. In the event of the termination or expiration of
this Agreement or any Purchased License, cPanel reserves the right to offer
products and services, including without limitation the Software and Services,
to any third party affected by such termination or expiration (or to refer such
third parties to other cPanel licensees or affiliates).


SECTION 2.5 cPanel News and Updates. cPanel may from time to time email
information to the Partner NOC concerning cPanel products and services and other
important Partner NOC or Distributor information. This information may also be
displayed in Manage2 or other designated interfaces.


ARTICLE 3
Sublicense and Resale


SECTION 3.1 Right to Sublicense Purchased Licenses. With respect to each
Purchased License and solely during the term of such Purchased License, the
Partner NOC's right to sublicense to its customers and the right to use (but not
the right to install or make a back-up copy of) the Software is set forth in,
and subject to the terms and conditions of, the EULAs. Notwithstanding anything
to the contrary in the EULAs, the Partner NOC's right to sublicense the use of
the





--------------------------------------------------------------------------------





Software shall be limited to (a) Internal Servers; and (b) solely during such
time as the Partner NOC qualifies for Distributor status, External Servers.


SECTION 3.2 Right to Resell Purchased Licenses. During the term of each
Purchased License and subject to the terms and conditions of this Agreement,
cPanel grants to the Partner NOC the right to Resell any Purchased Licenses to
its customers for the use and installation of the Software (a) on Internal
Servers; and (b) solely during such time as the Partner NOC qualifies for
Distributor status, on External Servers. For purposes of this Agreement,
"Resell" means to grant to a third party the right to enjoy all of the rights
granted by cPanel in connection with a Purchased License provided that such
third party agrees to the terms and conditions of the EULAs and the Technical
Support Agreement. The Partner NOC shall not Resell or offer for Resale a
Purchased License (a) for a term greater than the term of such Purchased
License; or (b) on terms that grant the Resale customer any rights greater than
those granted by cPanel under the Purchased License. The Partner NOC shall
require all third parties who purchase Purchased Licenses on a Resale basis from
the Partner NOC to agree to the terms of the applicable EULA as a condition of
the use or installation of the Software. Any Services provided by cPanel in
connection with the Resale of a Purchased License shall be subject to the terms
and conditions of the Technical Support Agreement.


SECTION 3.3 Right to Terminate. In the event that the Partner NOC sublicenses or
Resells (or attempts to sublicense or Resell) any Purchased Licenses in breach
of this Agreement or the terms and conditions of such Purchased Licenses, the
EULAs or the Technical Support Agreement, such conduct shall constitute an Event
of Default and give rise to cPanel's termination and suspension rights under
Section 11.4.


SECTION 3.4 Suggested Resale Prices. Notwithstanding any suggested sublicense or
Resale price provided by cPanel but subject to the terms and conditions of this
Agreement, the Partner NOC may sublicense or Resell the Purchased Licenses at
such prices and on such terms as determined by the Partner NOC.


ARTICLE 4
Pricing and Payment Terms


SECTION 4.1 Fees. The Partner NOC shall pay all fees due to cPanel under this
Agreement in a timely manner in accordance with this Agreement. FOR THE
AVOIDANCE OF DOUBT, ANY AND ALL LICENSE FEES OWED TO cPANEL BY THE PARTNER NOC
SHALL NOT BE CONTINGENT UPON THE PARTNER NOC'S ABILITY TO COLLECT SUBLICENSING
FEES FROM ITS CUSTOMERS.


SECTION 4.2 Minimum NOC Commitment. The Partner NOC shall purchase and at all
times maintain a number of licenses equal to or greater than the Minimum NOC
Commitment dollar amount set forth in Exhibit 1. If the Partner NOC does not
meet or exceed the Minimum NOC Commitment at the time an invoice is issued under
this Agreement, (a) this Agreement shall automatically terminate without notice
if the Partner NOC does not within ninety days from the date of such invoice
purchase and maintain sufficient licenses to meet or exceed the Minimum NOC
Commitment; (b) the Partner NOC's failure to meet the Minimum NOC Commitment
shall constitute an Event of Default and give rise to cPanel's termination and
suspension rights under Section 11.4; and (c) cPanel may invoice the Partner NOC
and the Partner NOC agrees to pay for the deficit between the number of
Purchased Licensed maintained by the Partner NOC and





--------------------------------------------------------------------------------





the Minimum NOC Commitment. The Partner NOC shall have the right to use the
additional licenses invoiced pursuant to subsection 4.2(b) by cPanel subject to
the terms and conditions of this Agreement.


SECTION 4.3 Partner NOC Pricing Levels. The price for each license of the
Software as of the Effective Date is set forth in Exhibit 2. cPanel reserves the
right to unilaterally change all levels, discounts and prices in its sole
discretion; provided, however, that cPanel shall make commercially reasonable
efforts to notify the Partner NOC of any changes to the levels, discounts and
prices by sending an e-mail to the Partner NOC pursuant to Section 14.5. cPanel
shall provide updated pricing information from time to time at
http://www.cpanel.net/legal/noc.html or such other URL as cPanel may designate
from time to time. Monthly pricing levels will be updated in the Partner NOC
Agreement. All pricing changes shall be effective 30 days from the date they are
posted to cPanel's website and Partner NOC Agreement or 30 days from the date
cPanel provides notice to the Partner NOC pursuant to Section 14.5, whichever is
earlier. The Partner NOC may terminate this Agreement for convenience Pursuant
to Section 11.1 in the event the Partner NOC does not agree to the most recent
change in pricing by cPanel.


SECTION 4.4 Payment Provisions.


(a) Due Date. All purchases of Yearly Licenses shall have net 15 terms. For
Monthly Licenses, cPanel shall send the Partner NOC invoices on the 15th of
every month by e-mail pursuant to Section 14.5. Any Purchased Licenses added or
removed before the 15th of each month will be reflected on the invoice for that
month. Any Purchased Licenses added or removed after the 15th of each month will
be reflected on the following month's invoice. The Partner NOC agrees that
invoices are due and payable upon receipt of invoice. Additionally, the Partner
NOC agrees to pay cPanel in full no later than fifteen days after the date the
invoice is sent (the "Due Date"), unless otherwise agreed upon in writing by
both parties.


(b) Payment Method. The Partner NOC may make payment to cPanel by check, wire
transfer, PayPal, credit card, or ACH. To pay by check, the Partner NOC must
make the check payable to "cPanel, Inc." and send the check to the address
listed in Section 4.5 below. For wire transfer instructions, please contact
customer service at cs@cpanel.net. The Partner NOC must pay for any and all fees
associated with its payment by wire transfer. All payments made by the Partner
NOC hereunder must be received by cPanel in immediately available funds by the
Due Date. If the Partner NOC uses any payment methods that require clearance
before such funds are made available to cPanel, including, without limitation,
by sending a check, then the Partner NOC shall be responsible for making such
payment in advance in order to ensure that the funds are cleared and made
available to cPanel by the Due Date. In the event that any payments made by the
Partner NOC are not immediately made available to cPanel by the Due Date, then
the Partner NOC shall be obligated to pay all late fees charged pursuant to
Section 4.6.


(c) Charge Backs and Returned Payments. The Partner NOC will be charged $30.00
for any payments which are charged back, returned or dishonored for any reason.
Any charge back, returned payment or dishonored payment shall constitute an
Event of Default and give rise to cPanel's termination and suspension rights
under Section 11.4.





--------------------------------------------------------------------------------






(d) Invoice Notices. cPanel may send the Partner NOC reminders by e-mail from
time to time regarding past due accounts. Notwithstanding such reminders, the
Partner NOC shall be solely responsible for payment of all fees on or prior to
the Due Date. Late payment or nonpayment of fees by the Partner NOC shall not be
excused because the Partner NOC did not receive a given reminder from cPanel.
Partner NOC may opt out of receiving these notices by unchecking the box in:
http://manage2. cpanel.net


SECTION 4.5 Invoice Disputes. Any dispute by the Partner NOC of the charges
reflected on any invoice must be made in writing to cs@cpanel.net or to ATTN:
Legal Department at the address below:


cPanel, Inc.
3131 W. Alabama, BOX #30
Houston, Texas 77098


and received by cPanel within five (5) days of the date of the invoice. Any
dispute raised by the Partner NOC after five (5) days of the invoice's date
shall be deemed waived and forever barred. The Partner NOC agrees to pay the
full amount of any invoice pending resolution of any dispute.


SECTION 4.6 Late Fees. cPanel will assess and charge service and late fees for
any and all invoices that the Partner NOC fails to pay in full by the Due Date
(each an "Overdue Invoice"). Such service and late fees shall be charged to the
Partner NOC as follows:


(a)for the first thirty day period after the Due Date, a service fee equal to
one and half percent (1.5%) interest late fee on the total amount invoiced under
the Overdue Invoice (and regardless of any partial payments thereon);


(b)for each thirty day period thereafter, an additional late fee of one and half
percent (1.5%) interest on the total amount invoiced under the Overdue Invoice
(and regardless of any partial payments thereon) and accrued service and late
fees; and


(c)
are limited to 18% per annum.



By way of example only, if the amount owed under an Overdue Invoice is $5,000,
and the Partner NOC does not pay such amount in full until forty-five days after
the Due Date, then the Partner NOC shall be obligated to pay the sum of
$5,151.12 calculated as follows: $5,000 for the original amount invoiced plus
$75 for the service and late fee charged for the first thirty (30) day period
after the Due Date (i.e., [1.5% x $5,0001) plus $76.12 for the late fee charged
for the thirty (30) day period after the first late fee (i.e.,1.5% x
[$5,000+$75]) for a total of $5,151.12. Service and late fees shall be charged
to the Partner NOC until cPanel receives full payment of the Overdue Invoice
(and regardless of any partial payments thereon). All fees, including without
limitation late fees, shall survive the termination of this Agreement and be
applied to any judgment. Each Overdue Invoice constitutes an Event of Default
and give rise to cPanel's termination and suspension rights under Section 11.4.


SECTION 4.7 Right to Terminate or Suspend. In the event that Partner NOC fails
to pay any amounts due under any invoice (including without limitation the first
invoice) under this Agreement, such conduct shall constitute an Event of Default
and give rise to cPanel's termination and suspension rights under Section 11.4.







--------------------------------------------------------------------------------






SECTION 4.8 Security Deposit. Any security deposit made by the Partner NOC to
cPanel in connection with the Application or this Agreement shall not prevent
cPanel from suspending or terminating the Partner NOC's account for non-payment.
Such deposit shall not be deemed a payment (including the Partner NOC's first
monthly payment) owed by the Partner NOC to cPanel; nor shall cPanel be
obligated to apply such deposit to any outstanding amount. Rather, any such
deposit shall be deemed a security deposit allowing the Partner NOC to set up
its account. Under no circumstances shall cPanel be required to segregate the
Partner NOC's deposit or to pay interest on such deposit. cPanel may retain the
deposit until cPanel determines in its sole discretion that the Partner NOC's
account has remained in good standing and current for twelve consecutive months.
At the conclusion of such period, cPanel may elect to apply the deposit to the
Partner NOC's account balance. Any payment made by Partner NOC after the Due
Date, or any failure to pay an invoice will result in the forfeit of the
security deposit.


ARTICLE 5
Distributors


SECTION 5.1 Distributor Application. If at any time during the Term the Partner
NOC meets the qualifications to be a Distributor as set forth in Exhibit 3, the
Partner NOC may submit to cPanel a written request to become a Distributor. Such
request shall be written on the Partner NOC's company letterhead and include (at
a minimum):


(a) a description of the Partner NOC's company and operations;


(b) how long the Partner NOC has been using, Reselling and sublicensing the
Software;


(c) a statement of how the Partner NOC has satisfied the qualifications to be a
Distributor (including any supporting documents thereof);


(d) a copy of the cPanel Product Pages (as defined below) as the Partner NOC
proposes that such pages should appear on the Partner NOC's website in
accordance with Section 5.2 below; and


(e) the reasons why the Partner NOC desires to offer external licenses to its
customers.


SECTION 5.2 Approval of Distributor Status. Upon receipt of a written request
from the Partner NOC, cPanel shall determine, in its sole discretion, whether
the Partner NOC may become a Distributor. Any approval by cPanel of a Partner
NOC shall be conditioned upon the creation by the Partner NOC of one or more
pages on its website containing information about cPanel and the Software,
including the Partner NOC's pricing for Monthly and Yearly Licenses, support and
billing information, cPanel & WebHost Manager and Enkompass demonstrations (as
applicable), documentation, information introducing cPanel and any other cPanel
related information (collectively, "cPanel Product Pages"). cPanel shall have
the right to review and approve such cPanel Product Pages before they are
disclosed to the public and as a condition to the Partner NOC achieving
Distributor status.







--------------------------------------------------------------------------------






SECTION 5.3 Additional Distributor Rights. In the event that the Partner NOC
becomes a Distributor, the Partner NOC shall, subject to the terms and
conditions of this Agreement, continue to retain all rights and obligations of a
Partner NOC under this Agreement and shall have the additional right during the
Term to sublicense and Resell Purchased Licenses on External Servers subject to
Article 3.


SECTION 5.4 Additional Distributor Obligations. In the event that the Partner
NOC becomes a Distributor, the Partner NOC shall be required to (a) comply with
all technical support obligations under Article 7; (b) maintain the cPanel
Product Pages and revise such pages as requested by cPanel from time to time;
and (c) execute a "Distributor Amendment" to this Agreement.


SECTION 5.5 Termination of Distributor Status. cPanel may elect to terminate or
suspend a Partner NOC's Distributor status (a) if at any time such Partner NOC
fails to meet any of the qualifications set forth in Exhibit 3 as determined by
cPanel from time to time; (b) if the Partner NOC fails to meet any
qualifications set forth to maintain Partner NOC status; or (c) if the Partner
NOC breaches any provision of this Agreement.


ARTICLE 6
Covenants and Obligations


SECTION 6.1 Conduct of Partner NOC Operations. Any operations of the Partner NOC
in connection with this Agreement shall be subject to the sole control and
management of the Partner NOC. The Partner NOC shall be responsible for all its
own expenses and employees, and shall provide, at its own expense, such office
space and facilities, and hire and train such personnel, as may be required to
carry out its obligations hereunder. The Partner NOC agrees that it shall incur
no expenses chargeable to cPanel. The Partner NOC shall, at all times, conduct
its business in a manner that will reflect favorably upon cPanel and any cPanel
products or services. The Partner NOC shall not make any false or misleading
representations concerning cPanel and any cPanel products or services. The
Partner NOC shall not make any representations concerning the specifications,
features, capabilities and warranties applicable to any cPanel products or
services inconsistent with those set forth in the EULAs, product descriptions or
promotional materials provided by cPanel.


SECTION 6.2 Compliance With Applicable Law. The Partner NOC shall, at its sole
expense, obtain all registrations, licenses and permits required to perform its
obligations hereunder, pay all taxes and fees due in connection with the
purchase, sale, Resale or licensing hereunder and comply with any and all
Applicable Laws.


SECTION 6.3 Export Controls. Without limiting Section 6.2 above and
notwithstanding anything to the contrary in this Agreement, the Partner NOC
agrees that it shall not, directly or indirectly, use, install, sublicense or
Resell any Purchased Licenses in or to any country or any person where such use,
installation, sublicense or Resale of the Software would be prohibited by virtue
of any Applicable Law.


SECTION 6.4 Partner NOC Contact Information. The Partner NOC shall promptly
notify cPanel in accordance with Section 14.5 of all changes in Partner NOC's
name, e-mail addresses, billing addresses, telephone numbers, contact
information and other information provided in the Application.







--------------------------------------------------------------------------------






SECTION 6.5 Sublicensee Contact Information. In connection with the Partner
NOC's sublicensing or Resale of the Software (as the case may be), the Partner
NOC shall provide cPanel with all necessary information regarding the Partner
NOC's customer in order for cPanel to activate the sublicense and monitor the
use thereof, including, without limitation, the name and e-mail address of the
customer, the Internet Protocol Address of the customer's server and the
customer's contact information. The Partner NOC shall obtain all necessary
consents, permissions and licenses from such customer and provide all necessary
notices to such customer to lawfully provide the foregoing information to
cPanel.


SECTION 6.6 Manage2 User Guide. The Partner NOC shall be solely responsible for
appropriately managing its account with cPanel and all Purchased Licenses. In
this regard, the Partner NOC shall be obligated to follow all procedures and
requirements set forth in cPanel's Manage2 User Guide, a copy of which is
available through the Manage2 Interface. cPanel may amend and/or supplement the
Manage2 User Guide from time to time within its sole discretion.


SECTION 6.7 Software Updates. The Partner NOC shall be responsible for updating
the Software within one major release of the most current version of the
Software. For example, if the most current version of the Software is 11.8.0,
the Partner NOC must update the Software to at least version 10.8.0. This will
ensure proper software fixes and cPanel's ability to provide the Services.
Notwithstanding the foregoing obligation in this Section 6.7, cPanel may elect
to have the Software automatically download and install updates from time to
time from cPanel. These updates shall be designed to improve, enhance and
further develop the Software and may take the form of bug fixes, enhanced
functions, new software modules, completely new versions and additional products
and services offered through or from the Software. The Partner NOC agrees to
receive such updates and permit cPanel to deliver these to the Partner NOC and
the Partner NOC's customers.


SECTION 6.8 Marketing and Publicity. Partner NOC shall: (a) on a reasonable
basis, serve as a product reference for the Software and other cPanel products
and services and to work with cPanel to develop a written "informative source
story" concerning the Software and other cPanel products and services for public
distribution; (b) issue a mutually approved press-release concerning the
parties' business dealings on the Partner NOC's website and via other mutually
approved means of distribution, such press release to include information about
the nature of the parties' business arrangement; and (c) subject to Section 8.2
and in a manner approved by cPanel, feature the cPanel logo and other cPanel
Trademarks prominently on the Partner NOC's web site in relation with Software
and other cPanel products and services featured by Partner NOC on its web site.


ARTICLE 7
Technical Support


SECTION 7.1 Provision of Services to Partner NOC. Subject to the terms and
conditions of the Technical Support Agreement, cPanel shall use commercially
reasonable efforts to provide the Services to the Partner NOC through the
Manage2 Interface. With respect to each of Partner NOC's Purchased Licenses,
cPanel shall provide the Services solely during the term of license. The Partner
NOC shall be entitled to submit a commercially reasonable number of Incidents as
determined by cPanel in its sole discretion. The







--------------------------------------------------------------------------------






excessive and unreasonable submission of Incidents by the Partner NOC (as
determined by cPanel in its sole discretion) shall constitute an Event of
Default and give rise to cPanel's termination and suspension rights under
Section 11.4. Subject to the terms and conditions of the Technical Support
Agreement, cPanel will use commercially reasonable efforts to prioritize all
Incidents submitted by the Partner NOC through the Manage2 Interface above any
support requests submitted by other means. The Partner NOC may purchase
Telephone Support (as that term is defined in the Technical Support Agreement)
independently of this Agreement.


SECTION 7.2 Provision of Services to Partner NOC Customers. The Partner NOC
shall provide technical support services concerning the Software to its
customers. In the event the Partner NOC is unable to resolve a customer's
Software-related technical support issue, the Partner NOC may on behalf of the
customer submit an Incident to cPanel and cPanel shall use commercially
reasonable efforts to provide the Services to the Partner NOC's customer subject
to the terms and conditions of the Technical Support Agreement. Such Partner
NOC-submitted Incidents may only be related to Internal Servers.


SECTION 7.3 Service-Related Documents. The Partner NOC shall provide to its
customers and post on its website such information and documents provided by
cPanel relating to the Software, such as installation guides and support forums.
The Partner NOC hereby acknowledges that cPanel owns and will retain all
Intellectual Property Rights to such information and documents.


SECTION 7.4 Scope of Services. As set forth in greater detail in the Technical
Support Agreement, cPanel shall have no obligation whatsoever to provide
technical support for any issue unrelated to the Software, including, but not
limited to, operating system issues.


SECTION 7.5 Provision of Services to Distributors. cPanel shall use commercially
reasonable efforts to provide the Services to Distributors under the same terms
and conditions applicable to Partner NOC's under this Article 7; provided,
however, that as a condition to becoming a Distributor, the Partner NOC shall be
required to show, to cPanel's satisfaction, its ability to provide such
technical support services to its customers. Distributors may submit Incidents
related to External Servers.




ARTICLE 8
Intellectual Property


SECTION 8.1 Partner Trademarks. In the event that the Partner NOC's account
remains in good standing and current for at least thirty days, the Partner NOC
may request that cPanel place the Partner Trademarks (as defined below) on
cPanel's website, which cPanel may approve, condition or deny in cPanel's sole
discretion. The Partner NOC hereby grants to cPanel a worldwide, nonexclusive,
nontransferable (except by operation of law), royalty-free license to place the
Partner NOC's trademarks, service marks, logos, trade names, trade dress or
other brand feature ("Partner Trademarks") on cPanel's website and otherwise use
the Partner Trademarks in connection with the advertising, promotion, marketing,
sale or offer for sale, licensing or offer for licensing of the Software and any
cPanel products and services offered by or through the Partner NOC. The Partner
NOC shall execute and deliver all documents and agreements







--------------------------------------------------------------------------------






required by cPanel in connection with the foregoing license. The Partner NOC
hereby represents and warrants that it is the lawful owner of any Partner
Trademarks provided to cPanel for use on the cPanel website and that has the
authority to grant the license as provided thereunder and in this Section 8.1.
The Partner NOC shall indemnify, defend and hold cPanel harmless from any and
all claims arising from cPanel's use of such Partner Trademarks.


SECTION 8.2 cPanel IP Rights.


(a)Ownership. cPanel owns all right, title and interest, including all
Intellectual Property Rights, in and to, the Software and the cPanel Trademarks
(collectively, "cPanel IP Rights").


(b)License to cPanel Trademarks. Subject to the terms and conditions of this
Agreement, cPanel may grant to the Partner NOC a nonexclusive, nontransferable,
non-sublicensable license to use the cPanel Trademarks, solely for the purpose
of advertising the cPanel products offered by cPanel hereunder; provided,
however, that prior to using such cPanel Trademarks, the Partner NOC and cPanel
shall enter into a Trademark License Agreement substantially in form and
substance as the agreement located at http://www.cpanel.net/legal/noc.html (or
such other URL as may be designated by cPanel from time to time). Any use of the
cPanel Trademarks shall be subject to, and be in accordance with, cPanel's
Trademark Usage Policy which is available at http://www
.cpanel.net/trademark.html,and which cPanel may revise, amend and/or supplement
from time to time in its sole discretion. The Partner NOC shall review cPanel's
Trademark Usage Policy from time to time for changes. All uses of the cPanel
Trademarks shall inure to the benefit of cPanel and the Partner NOC shall
acquire no rights as a result of such uses.


(c)Restrictions of Use. In the absence of an executed trademark license
agreement between cPanel and the Partner NOC as provided in Section 8.2(b), this
Agreement does not authorize the Partner NOC to use the cPanel Trademarks.
Additionally, the Partner NOC will not (a) assert any Intellectual Property
Right in the cPanel Trademarks or in any element, derivation, adaptation,
variation or name thereof; (b) contest the validity of any of the Trademarks;
(c) contest cPanel's ownership of any of the cPanel Trademarks; or (d) in any
jurisdiction, adopt, use, register, or apply for registration of, whether as a
corporate name, trademark, service mark or other indication of origin, or as a
domain name or sub-domain name (unless expressly granted permission to do so by
cPanel in writing), any trademarks, or any word, symbol or device, or any
combination confusingly similar to, or which incorporates in whole or in part,
any of the cPanel Trademarks.


(d)    No Contest of cPanel IP Rights. The Partner NOC acknowledges and agrees
that the cPanel IP Rights are and shall remain the sole and exclusive property
of cPanel. The Partner NOC agrees that it shall never oppose, seek to cancel, or
otherwise contest cPanel's ownership of the cPanel IP Rights or act in any
manner that would or might conflict with or compromise cPanel's ownership of the
cPanel IP Rights, or similarly affect the value of the cPanel IP Rights.
Whenever requested by cPanel, the Partner NOC shall execute such documents as
cPanel may deem necessary or appropriate to confirm, maintain or perfect
cPanel's ownership of the cPanel IP Rights. In the event cPanel is unable, after
reasonable effort, to secure the Partner NOC's signature on any document or
documents needed to apply for or to confirm, maintain or







--------------------------------------------------------------------------------






perfect cPanel's ownership of the cPanel IP Rights for any other reason
whatsoever, the Partner NOC does hereby irrevocably designate and appoint cPanel
as the Partner NOC's duly authorized attorney-in-fact, to act for and on the
Partner NOC's behalf and stead to execute and sign any document or documents and
to do all other lawfully permitted acts to confirm, maintain or perfect cPanel's
ownership of the cPanel IP Rights with the same legal force and effect as if
executed by the Partner NOC.


(e)    Infringement of cPanel IP Rights. In the event the Partner NOC becomes
aware that any third party is, or may be, infringing the cPanel IP Rights, the
Partner NOC agrees to notify cPanel of such fact pursuant to Section 14.5.


ARTICLE 9
Representations and Warranties


SECTION 9.1 Mutual Representations and Warranties. Each party hereto represents
and warrants to the other party that: (a) such party has the full right, power
and authority to enter into this Agreement on behalf of itself and to undertake
to perform the acts required of it hereunder; (b) the execution of this
Agreement by such party, and the performance by such party of its obligations
and duties to the extent set forth hereunder. do not and will not violate any
agreement to which it is a party or by which it is otherwise bound; and (c) when
executed and delivered by such party, this Agreement will constitute the legal,
valid and binding obligation of such party. enforceable against such party in
accordance with its representations, warranties, terms and conditions.


SECTION 9.2 Partner NOC's Representations and Warranties. The Partner NOC hereby
represents and warrants to cPanel as follows:


(a)All information provided by the Partner NOC in the Application is true and
correct and does not omit any statement of a material fact required to be stated
or necessary in order to make the statements contained therein not misleading;


(b)All accounts which Partner NOC has with any Partner NOC or Distributor are
current with no outstanding amounts overdue;


(c)The Partner NOC has not relied upon any statement, representation, warranty,
or agreement of cPanel except for those expressly contained in this Agreement;
and


(d)The Partner NOC will comply with all Applicable Laws related to the Software,
the Services, the performance of its obligations under this Agreement and with
respect to the Partner NOC's business operations and practices.


SECTION 9.3 Other Representations and Warranties. Any and all representations
and warranties (a) relating to the Software shall be as set forth in the EULAs;
and (b) relating to the Services shall be set forth in the Technical Support
Agreement.







--------------------------------------------------------------------------------






ARTICLE 10
Indemnification


SECTION 10.1 Indemnification by the Partner NOC. The Partner NOC shall
indemnify, defend and hold harmless cPanel and its directors, officers, staff,
employees and agents and their respective successors, heirs and assigns and
cPanel affiliates (and their directors, officers, staff, employees and agents
and their respective successors, heirs and assigns) (collectively, the "cPanel
Parties") against any liability, damage, loss or expense (including reasonable
attorneys' fees and expenses of litigation) incurred by or imposed upon the
cPanel Parties or any one of them in connection with any third-party claims,
suits, actions, demands or judgments ("Claims") related directly or indirectly
to or arising out of (a) a breach of the Partner NOC's representations,
warranties or obligations under this Agreement; (b) an allegation that the
Partner NOC made any false, misleading, or incorrect representations or
warranties with respect to any cPanel product or service, including without
limitation the Software and Services; (c) cPanel's exercise of its termination
and suspension rights under Section 11.4 upon the occurrence of an Event of
Default; or (d) any Claim relating to or arising in connection with the
purchase, license or sublicense of any cPanel product or service by a Partner
NOC customer from the Partner NOC, including, but not limited to, claims
relating to the failure of the Software; provided. however, that in any such
case cPanel or its affiliates, as applicable, (i) provide the Partner NOC with
prompt notice of any such claim; (ii) permit the Partner NOC to assume and
control the defense of such action upon the Partner NOC's written notice to
cPanel of the Partner NOC's intention to indemnify; and (iii) upon the Partner
NOC's written request. and at no expense to cPanel or its affiliates, provides
to the Partner NOC all available information and assistance reasonably necessary
for the Partner NOC to defend such claim. The Partner NOC will not enter into
any settlement or compromise of any such claim, which settlement or compromise
would result in any liability to the cPanel Parties without cPanel's prior
written consent, which will not unreasonably be withheld. The Partner NOC will
pay any and all costs, damages, and expenses, including, but not limited to,
reasonable attorneys' fees and costs awarded against or otherwise incurred by
cPanel or its affiliates in connection with or arising from any such claim.


SECTION 10.2 Indemnification by cPanel. cPanel shall indemnify, defend and hold
harmless the Partner NOC and its directors, officers, staff, employees and
agents and their respective successors, heirs and assigns (collectively, the
"Partner NOC Parties") against any liability, damage, loss or expense (including
reasonable attorneys' fees and expenses of litigation) incurred by or imposed
upon the Partner NOC Parties or any one of them in connection with any
third-party Claims related directly or indirectly to or arising out of an
allegation that the Software, or its use or sublicense as permitted in this
Agreement, constitutes an infringement in the United States of any patent or
copyright issued in the United States; provided, however, that in any such case
the Partner NOC (i) provides cPanel with prompt notice of any such claim; (ii)
permit cPanel to assume and control the defense of such action upon cPanel's
written notice to the Partner NOC of cPanel's intention to indemnify; and (iii)
upon cPanel's written request, and at no expense to the Partner NOC, provides to
cPanel all available information and assistance reasonably necessary for cPanel
to defend such claim. cPanel will not enter into any settlement or compromise of
any such claim, which settlement or compromise would result in any liability to
the Partner NOC without the Partner NOC's prior written consent, which will not
unreasonably be withheld. cPanel will pay any and all costs, damages, and
expenses, including, but not limited to, reasonable attorneys' fees and costs







--------------------------------------------------------------------------------






awarded against or otherwise incurred by the Partner NOC in connection with or
arising from any such claim.


ARTICLE 11
Term and Termination


SECTION 11.1 Term. The term of this Agreement shall commence on the Effective
Date and continue year after year until either party gives notice of termination
for convenience pursuant to Section 11.2 or either party terminates this
agreement for cause. "Term" means the Initial Term and any Renewal Terms.


SECTION 11.2 Termination for Convenience. Either party may give notice during
the Term of its intent to terminate this Agreement for convenience. Such
termination of this Agreement shall be effective (a) if given by cPanel, upon
the expiration of all Monthly Licenses maintained by the Partner NOC still in
effect 30 days after cPanel's notice of termination for convenience; or (b) if
given by the Partner NOC, 60 days after the Partner NOC's notice of termination
for convenience. In the event that either party gives notice of its intent to
terminate for convenience, the Partner NOC shall as of the date of the notice
lose the right to purchase new Yearly Licenses or new Monthly Licenses pursuant
to Article 2 or to renew any Monthly Licenses.


SECTION 11.3 Termination by a Party for Cause. Either party may terminate this
Agreement in the event that the other party breaches this Agreement. In the
event of a breach that is incapable of cure, the non-breaching party may
terminate this Agreement immediately by giving written notice of termination to
the breaching party. In the event of a breach that is capable of cure, the
non-breaching party may terminate this Agreement by giving written notice of
termination if the breaching party fails to cure its breach, to the satisfaction
of the non-breaching party, within thirty (30) days of receiving written notice
of the breach.


SECTION 11.4 Termination by cPanel for Cause. Notwithstanding anything to the
contrary in this Agreement, upon the occurrence of an Event of Default, cPanel
may in its sole discretion elect to immediately with or without notice (i)
terminate this Agreement; (ii) terminate any Purchased Licenses associated with
an Event of Default; or (iii) exercise its suspension rights pursuant to Section
11.6. In addition to the other Events of Default designated in throughout this
Agreement, each of the following events constitute an Event of Default:


(a) he Partner NOC breaches any material representation, warranty or the terms
and conditions of this Agreement or any other agreement between the Partner NOC
and cPanel, including without limitation: cPanel's Trademark Usage Policy, the
EULAs, the Technical Support Agreement or any trademark license agreement
between the parties (if applicable);


(b) engaging in any conduct disparaging to cPanel, including any conduct
inconsistent with cPanel's rights, title and interest in and to the cPanel IP
Rights;


(c) the Partner NOC distributes Internal Licenses as External Licenses; or


(d) the Partner NOC fails to make any timely payments owed to any Partner NOC or
Distributor.







--------------------------------------------------------------------------------






SECTION 11.5 Effect of Termination.


(a) Effect of Termination for Convenience. Upon the termination of this
Agreement pursuant to Section 11.1, (i) all of the Partner NOC's rights under
this Agreement shall immediately cease (except with respect to the right to
sublicense and Resell then-existing Yearly Licenses which shall continue until
the expiration of their respective terms); (ii) any Yearly Licenses
then-existing shall continue until the expiration of their respective terms
subject to the terms and conditions of the EULAs; and (iii) cPanel shall provide
the Services with respect to each Yearly Licenses then­ existing (x) subject to
the terms and conditions of the Technical Support Agreement; and (y) solely
during the term of each respective Yearly License.


(b) Effect of Termination for Cause. Upon the termination of this Agreement for
any reason other than for convenience, (i) all of the Partner NOC's rights under
this Agreement shall cease; (ii) all licenses granted in connection with this
Agreement, including without limitation all Purchased Licenses, sublicenses
granted by the Partner NOC, sublicenses granted by the Partner NOC's customers
to third party sublicensees and Resold licenses shall immediately terminate;
(iii) cPanel shall not be obligated to provide the Services: and (iv) cPanel may
terminate any other agreement between the Partner NOC and cPanel, including
without limitation the cPanel EULAs, Technical Support Agreement and any
trademark license between the parties (if applicable); provided, however, that
the provisions of such terminated agreements shall survive termination according
to the terms of each respective agreement.


(c) Survival. The following Articles and Sections shall survive the termination
or expiration of this Agreement for any reason: Article 1, Section 2.2, Section
2.4, Article 4 and Articles 8, 10, 11, 12, 13 and 14.


SECTION 11.6 cPanel Suspension Rights. In the event of (a) an Event of Default;
(b) any breach by the Partner NOC of this Agreement, cPanel's Trademark Usage
Policy, the EULAs, the Technical Support Agreement or any trademark license
agreement between the parties (if applicable); or (c) any breach of the
foregoing agreements or of any Third Party Agreement or Third Party Support
Agreement (as such terms are defined in the EULAs and Technical Support
Agreement, respectively) by a customer or sublicensee of the Partner NOC, cPanel
shall have the option (but not the obligation) to, until such time as the
Partner NOC has cured the breach to cPanel's satisfaction, (i) suspend or
disable the Partner NOC's use of or access to the Software; (ii) suspend or
disable the access or use of the Software by the Partner NOC's customers or any
third party sublicensees; (iii) suspend provision of the Services to the Partner
NOC or the Partner NOC's customers or any third party sublicensees; and (iv)
suspend or terminate the Partner NOC's status as a Partner NOC and/or
Distributor. Such election by cPanel shall not be deemed a waiver of any
applicable termination right under this Agreement, which cPanel may exercise at
any time in its sole discretion.


SECTION 11.7 Suspension of Software Access. In exercising any suspension or
termination right under this Agreement, cPanel may in its sole discretion
exercise its suspension or termination with respect to the Software by any
technological means at cPanel's disposal, including, without limitation, the
Authentication System referenced in the EULAs.







--------------------------------------------------------------------------------






ARTICLE 12
Disclaimer


SECTION 12.1 THE SOFTWARE AND SERVICES ARE PROVIDED "AS IS" AND CPANEL HEREBY
DISCLAIMS ALL WARRANTIES OF ANY KIND, WHETHER EXPRESS OR IMPLIED, RELATING TO
THE SOFTWARE, SERVICES AND ANY DATA ACCESSED THEREFROM, OR THE ACCURACY,
TIMELINESS, COMPLETENESS, OR ADEQUACY OF THE SOFTWARE, SERVICES AND ANY DATA
ACCESSED THEREFROM, INCLUDING THE IMPLIED WARRANTIES OF TITLE, MERCHANTABILITY,
SATISFACTORY QUALITY, FITNESS FOR A PARTICULAR PURPOSE, AND NON-INFRINGEMENT.
CPANEL DOES NOT WARRANT THAT THE SOFTWARE AND SERVICES ARE ERROR-FREE OR WILL
OPERATE WITHOUT INTERRUPTION. IF THE SOFTWARE, ITS THIRD PARTY COMPONENTS,
SERVICES OR ANY DATA ACCESSED THEREFROM IS DEFECTIVE, THE PARTNER NOC MUST
ASSUME THE SOLE RESPONSIBILITY FOR THE ENTIRE COST OF ALL REPAIR OR INJURY OF
ANY KIND, EVEN IF CPANEL HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DEFECTS OR
DAMAGES.


SECTION 12.2 SOME JURISDICTIONS DO NOT ALLOW RESTRICTIONS ON IMPLIED WARRANTIES
SO SOME OF THESE LIMITATIONS MAY NOT APPLY TO YOU.


ARTICLE 13
Limitation of Liability


SECTION 13.1 Lost Profits; Consequential Damages. TO THE MAXIMUM EXTENT
PERMITTED BY APPLICABLE LAW, CPANEL WILL NOT BE LIABLE FOR ANY LOST PROFITS,
COSTS OF PROCUREMENT OF SUBSTITUTE GOODS OR SERVICES, DAMAGES FOR THE INABILITY
TO USE EQUIPMENT OR ACCESS DATA, BUSINESS INTERRUPTION, OR FOR ANY OTHER
INDIRECT, SPECIAL, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL DAMAGES ARISING OUT OF
OR IN CONNECTION WITH THIS AGREEMENT, HOWEVER CAUSED, AND UNDER WHATEVER CAUSE
OF ACTION OR THEORY OF LIABILITY BROUGHT (INCLUDING, WITHOUT LIMITATION, UNDER
ANY CONTRACT, NEGLIGENCE OR OTHER TORT THEORY OF LIABILITY) EVEN IF CPANEL HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.


SECTION 13.2 Total Cumulative Liability. EXCEPT FOR AMOUNTS OWED BY THE PARTNER
NOC TO CPANEL UNDER ARTICLE 4, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE
LAW, CPANEL'S AGGREGATE LIABILITY FOR DIRECT DAMAGES, UNDER THIS AGREEMENT
(CUMULATIVELY) SHALL BE LIMITED TO THE TOTAL FEES COLLECTED BY CPANEL UNDER THIS
AGREEMENT.







--------------------------------------------------------------------------------






ARTICLE 14
Miscellaneous


SECTION 14.1 Force Majeure. No party will be liable for any failure or delay in
performance of any of its obligations hereunder if such delay is due to acts of
God, fires, flood, storm, explosions, earthquakes, general Internet outages,
acts of war or terrorism, riots, insurrection or intervention of any government
or authority; provided, however, that any such delay or failure will be remedied
by such party as soon as reasonably possible. Upon the occurrence of a force
majeure event, the party unable to perform will, if and as soon as possible,
provide written notice to the other parties indicating that a force majeure
event occurred and detailing how such force majeure event impacts the
performance of its obligations.


SECTION 14.2 Independent Contractors. Nothing in this Agreement shall be
construed to create an agency relationship between the Partner NOC and cPanel,
and the Partner NOC hereby agrees that it shall not represent or otherwise
convey to any third party that it is an agent, legal representative or employee
of cPanel. Neither the Partner NOC nor any director, officer, agent or employee
of Partner NOC, shall be, or be considered. an employee, legal representative or
agent of cPanel for any purpose whatsoever. The Partner NOC is not granted, and
shall not exercise, any right or authority to assume or create any obligation or
responsibility on behalf of or in the name of cPanel, including without
limitation, contractual obligations and obligations based on warranties or
guarantees.


SECTION 14.3 Choice of Law; Venue; Jurisdiction. This Agreement will be governed
by and interpreted in accordance with the laws of the State of Texas without
regard to the conflicts of laws principles thereof. Any dispute or claim arising
out of or in connection with the Agreement shall be finally settled and
exclusively by the state or federal courts sitting in Harris County, Texas. For
purposes of this Agreement, the parties hereby irrevocably consent to exclusive
personal jurisdiction and venue in the federal and state courts in Harris
County, Texas.


SECTION 14.4 Entire Agreement. This Agreement, together with all Exhibits
hereto, represents the entire agreement between the parties with respect to the
subject matter hereof and thereof and will supersede all prior agreements and
communications of the parties, oral or written. Any prior versions of the
Exhibits agreed to by the Partner NOC shall be superseded by the information
contained at the respective Exhibits' URLs. The provisions of this Agreement and
its Exhibits may not be explained, supplemented, or qualified through evidence
of trade usage or a prior course of dealings. The Partner NOC agrees that any
provision in the Partner NOC's purchase orders, billing statements,
acknowledgment forms, written or oral order, offer communication, or any other
document incidental hereto, which is inconsistent with, conflicts with, or
deletes or adds to this Agreement and its Exhibits, shall be of no force or
effect, and this Agreement shall apply and control in all cases.


SECTION 14.5 Notices.


(a) Electronic Notices. Any electronic notice required or permitted to be given
under this Agreement shall be deemed properly given (i) by cPanel if e-mailed to
the Administrative/Billing or Emergency Contact e-mail address provided by the
Partner NOC in the Application; and (ii) by the Partner NOC if submitted via
cPanel's ticketing system.







--------------------------------------------------------------------------------






(b) Written Notices. Any notice required or permitted to be given under this
Agreement shall be deemed properly given if in writing and personally delivered
or mailed by certified U.S. mail, postage prepaid with return receipt requested,
at the addresses set forth below:




If to cPanel:
cPanel, Inc.
3131 West Alabama, Box 30
Houston, TX 77098
If to Partner NOC:
The Endurance International Group, Inc.
10 Corporate Drive, Suite 300
Burlington, MA 01803





(c) Effect of Written Notices. The date of personal delivery or mailing of any
written notice shall be deemed the date of service of such notice. The Partner
NOC hereby consents that it shall be deemed personally served in connection with
any legal proceedings filed by cPanel upon service by certified mail of the
appropriate pleading or order to the address set forth in this Section 14.5;
provided, however, that the Partner NOC may also be deemed properly served by
any other means permitted by Applicable Law.


(d) Authorized Representatives. Only the contacts listed on the Partner NOC's
account may contact cPanel directly to request sensitive account information or
change company information.


(e) Updates to Contact Information. Any party hereto may by written notice
change the physical or electronic address to which notice or other
communications to such party are to be delivered or mailed. For the avoidance of
doubt, it shall be the Partner NOC's duty and obligation to notify cPanel in
writing pursuant to this Section 14.5 of any changes to the address and other
contact information. Any failure by the Partner NOC to provide cPanel with
notice of its updated contact information shall not diminish the effectiveness
of notices sent by cPanel to the Partner NOC's last-known contact information
under this Agreement.


SECTION 14.6 Attorneys' Fees. In the event of a dispute between the parties, the
prevailing party to such dispute shall be entitled to be reimbursed by the other
party its reasonable attorneys' fees and costs incurred in connection with the
dispute.


SECTION 14.7 Time-Limited Claims. Regardless of any Applicable Law to the
contrary, the Partner NOC agrees that any claim or cause of action arising out
of or related to the Software or this Agreement, must be filed within one year
after such claim or cause of action arose or it will be forever barred.







--------------------------------------------------------------------------------






SECTION 14.8 Remedies Cumulative. Except as expressly set forth herein, no
remedy conferred upon the parties by this Agreement is intended to be exclusive
of any other remedy, and each and every such remedy will be cumulative and will
be in addition to any other remedy given hereunder or now or hereafter existing
at law or in equity.


SECTION 14.9 Waiver. Any of the provisions of this Agreement may be waived by
the party entitled to the benefit thereof. No party will be deemed, by any act
or omission, to have waived any of its rights or remedies hereunder unless such
waiver is in writing and signed by the waiving party, and then only to the
extent specifically set forth in such writing. A waiver with reference to one
event will not be construed as continuing or as a bar to or waiver of any right
or remedy as to a subsequent event.


SECTION 14.10 Assignment. This Agreement may not be assigned, transferred,
delegated, sold or otherwise disposed of, including without limitation by
operation of law, other than as expressly set forth in this Section 14.10. This
Agreement may be assigned, transferred, delegated, sold or otherwise disposed of
in its entirety: (a) by cPanel in its sole discretion; or (b) by the Partner NOC
with the prior written consent of cPanel. In addition, cPanel may delegate its
performance under this Agreement in whole or in part to one or more affiliates,
provided that cPanel will remain liable and responsible for any performance or
obligation so delegated. A party's permitted successors or assignees must agree
as a condition precedent to any assignment, transfer or delegation to fully
perform all applicable terms and conditions of this Agreement. No party may
assign this Agreement to any entity that lacks sufficient assets and resources
to continue to perform, to contractually required standards, all assigned
obligations for the remainder of the Term. This Agreement will be binding upon
and will inure to the benefit of a party's permitted successors and assigns. Any
purported assignment, transfer, delegation, sale or other disposition in
contravention of this Section 14.10, including without limitation by operation
of law, is null and void.


SECTION 14.11 Amendment or Modification. This Agreement can only be amended
through a written document formally executed by all parties. Notwithstanding the
foregoing, cPanel may amend this Agreement at any time by sending written or
electronic notice of such amendment to the Partner NOC pursuant to Section 14.5;
provided, however, that the Partner NOC may terminate this Agreement for
convenience pursuant to Section 11.1 in the event that the Partner NOC does not
agree to any material change to the terms and conditions of this Agreement. The
Partner NOC shall be obligated and responsible for checking for any additional
or updated information posted on cPanel's website at http://www.cpane l.net
relating this Agreement and/or the Partner NOC, including, without limitation,
those matters referred to in this Agreement, which for purposes of this
Agreement shall be considered and deemed due notice thereof to the Partner NOC.
THE PARTNER NOC SHALL BE RESPONSIBLE FOR REVIEWING ALL COMMUNICATIONS FROM
cPANEL TO OBTAIN TIMELY NOTICE OF SUCH AMENDMENTS . THE PARTNER NOC SHALL BE
DEEMED TO HAVE ACCEPTED SUCH AMENDMENTS BY CONTINUING TO USE OR SUBLICENSE
cPANEL PRODUCTS AFTER INFORMATION REGARDING SUCH AMENDMENTS HAS BEEN SENT TO THE
PARTNER NOC.







--------------------------------------------------------------------------------






SECTION 14.12 Severability. If any provision of this Agreement is held to be
invalid, illegal or unenforceable for any reason, such invalidity, illegality or
unenforceability will not effect any other provisions of this Agreement, and
this Agreement will be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.


SECTION 14.13 Confidentiality. The parties agree that the terms and conditions
of this Agreement are and shall remain confidential and shall not disclose the
same absent legal compulsion to do so. In the event that the Partner NOC is
required to disclose any of these terms and conditions under any Applicable Law,
the Partner NOC shall promptly notify cPanel in writing of such requirement
prior to disclosure in order to afford cPanel an opportunity to seek a
protective order to prevent or limit disclosure of the information to third
parties.


SECTION 14.14 Construction. Section headings are for convenience of reference
only and shall not control or affect the meaning or construction or limit the
scope or intent of any of the provisions of this Agreement.


SECTION 14.15 Counterparts. This Agreement may be executed in several
counterparts or with counterpart signature pages, each of which shall be deemed
an original, but such counterparts shall together constitute but one and the
same Agreement.


IN WITNESS WHEREOF, intending to be legally bound thereby, the parties have
executed this Agreement as of the Effective Date.


Company Name:
 
The Endurance International Group, Inc.:
cPanel, Inc.:


Signed By: /s/ John Mone                              
Signed By: /s/ Christopher Banaszak       
Print Name: John Mone                                
Print Name: Christopher Banaszak          
Title:      CIO                                                  
Title: Customer Service Manager            








--------------------------------------------------------------------------------






Exhibits
Exhibit No. 
Description
URL
1
Partner NOC Minimum Requirements
http://www.cpanel.net/legal.noc.html
2
Partner NOC Pricing Terms
http://www.cpanel.net/legal.noc.html
3
Required Distributer Qualifications
http://www.cpanel.net/legal.noc.html
4
cPanel & WebHost Manager End User License Agreement
http://www.cpanel.net/legal.noc.html
5
Enkompass End User License Agreement
http://www.cpanel.net/legal.noc.html
6
Technical Support Agreement
http://www.cpanel.net/legal.noc.html
7
Trademark License Agreement
http://www.cpanel.net/legal.noc.html
8
Trademark Usage Policy
http:// www.cpanel.net/trademark.html








--------------------------------------------------------------------------------






Amendment No.1 to Partner NOC Agreement




This Amendment No. 1 (the “Amendment”) is made as of the date below to the
cPanel Partner NOC Agreement dated January 1, 2014 (the “NOC Agreement”) by and
between cPanel, Inc., (“cPanel”) and The Endurance International Group, Inc.,
(“Partner NOC”), and is effective as of January 1, 2014 (the “Effective Date”).


WHEREAS Partner NOC owns the following entities: (i) Bluehost, Inc., (ii)
Hostgator.com, LLC, and (iii) the dissolved entity formerly known as Name
Intelligence, Inc. doing business under the assumed name Spry (“Spry”), which is
currently a DBA of The Endurance International Group, Inc., all of which three
owned entities are referred to as one combined group herein called the “EIG
Parties;”


WHEREAS the EIG Parties have each previously been a party to their own separate
cPanel Partner NOC Agreements and any amendments thereto;


WHEREAS Partner NOC is the parent company or owner of the EIG Parties and wishes
to consolidate the EIG Parties’ cPanel accounts into one account as of the
Effective Date;


WHEREAS, for the avoidance of doubt and without limiting Partner NOC’s rights
under the NOC Agreement, the EIG Parties shall, at Partner NOC’s sole
discretion, have the right to the licenses, Software and any other products or
services provided by cPanel to Partner NOC pursuant to the terms of the NOC
Agreement as amended herein; and


WHEREAS this Amendment is added to the NOC Agreement as if contained therein
verbatim. In the event this Amendment conflicts with the NOC Agreement, this
Amendment shall control.


1. Definitions


Unless specifically defined herein, the defined terms in the NOC Agreement shall
also apply to this Amendment.


1.1    “Billing Cycle” means the period of time between the 15th day of one
month and the 15th day of the next month.


1.2     “[**]” means the [**].


1.3    “Effective Date” means January 1, 2014.


1.4    “EIG Parties” means the term defined in the Preamble of this Amendment.


1.5    “[**] Licenses” means the [**].


1.6    “[**] License Term” means thirty-six (36) months from the Effective Date.


2. [**] EIG Parties’ Accounts







--------------------------------------------------------------------------------





2.1    The parties agree that [**] on the Effective Date.


2.2    As a result of the [**], the parties agree that [**] as of the Effective
Date.


3. Pricing for Licenses


3.1     During the [**] License Term, Partner NOC will be charged for each
monthly Billing Cycle for the [**] Licenses by cPanel as set forth below:


Column 1
2
3
4
5
 
No. of [**] Licenses
Pricing for [**] License Term
Pricing for [**] License Term
Total Pricing for [**] License Term
Internal
VPS
[**]
[**]
[**]
[**]
Internal Dedicated
[**]
[**]
[**]
[**]
Total monthly amount due
[**]
[**]
[**]
[**]



3.2    Unless agreed to in writing otherwise, cPanel’s standard pricing
structure (which may be found here: http://www.cpanel.net/legal/noc.html) will
apply to the [**] Licenses and any additional licenses purchased by Partner NOC
at the end of the [**] License Term.


3.3    Notwithstanding the foregoing, during the [**] License Term, Partner NOC
may [**]. In the event [**].


3.4     Partner NOC agrees to keep its account current with cPanel by paying its
invoices by their respective due dates. Notwithstanding any other terms to the
contrary, including without limitation, Section 4.4 (a) (Due Date) of the NOC
Agreement, Partner NOC shall have [**] from the invoice date to pay cPanel
without triggering an Event of Default. [**].


4. Amendments to and Compliance with NOC Agreement


4.1    As required by Section 2.3 of the NOC Agreement, Partner NOC will refrain
from allowing the use of any Virtual Server Licenses granted by cPanel for a
Virtual Server, on any other servers, including, without limitation, Dedicated
Servers and shared hosting servers.


4.2    During the Term of the NOC Agreement, Partner NOC agrees to assist
cPanel’s reasonable requests to conduct audits of Partner NOCs account to ensure
Partner NOC’s compliance with Section 2.3 of the NOC Agreement. In the event
Partner NOC’s account is found to be in violation of any Software licensing
restrictions, Partner NOC agrees to be responsible for any violations reported
by cPanel.


4.3    Notwithstanding anything to the contrary, cPanel and Partner NOC agree
that Section 11.2 (Termination for Convenience) of the NOC Agreement shall not
apply to the [**] Licenses during the [**] License Term. However, Section 11.2
(Termination for Convenience) shall





--------------------------------------------------------------------------------





apply to any additional licenses purchased by Partner NOC pursuant to Section
3.3 of this Amendment.


4.4    Article 13 (Limitation of Liability) of the NOC Agreement is hereby
amended to add a new Section 13.3 as follows:


“13.3 PARTNER NOC’S AGGREGATE LIABILITY FOR ANY AND ALL CLAIMS ARISING OUT OF OR
IN CONNECTION WITH THE NOC AGREEMENT SHALL NOT EXCEED THE TOTAL AMOUNT OF FEES
OWED BY PARTNER NOC UNDER THIS AGREEMENT WITHIN THE TWELVE (12) MONTH PERIOD
IMMEDIATELY PRECEDING THE CLAIM, WITHOUT REGARD TO WHETHER A CLAIM IS BASED ON
CONTRACT OR TORT, INCLUDING NEGLIGENCE. IN NO EVENT SHALL PARTNER NOC BE LIABLE
FOR ANY INDIRECT, SPECIAL, INCIDENTAL, PUNITIVE, OR CONSEQUENTIAL DAMAGES,
INCLUDING, WITHOUT LIMITATION, DAMAGES RESULTING FROM LOSS OF PROFITS, DATA, OR
BUSINESS ARISING OUT OF OR IN CONNECTION WITH THE NOC AGREEMENT, EVEN IF PARTNER
NOC HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.”


5. Confidentiality, Severability, and Waiver


5.1    Subject to any applicable laws, rules and regulations, including any
disclosure or filing requirements of the Securities and Exchange Commission,
Partner NOC agrees to keep the details of this Amendment, including the Special
Pricing amount, and the Agreement confidential as per this Amendment and the
Non-Disclosure Agreement entered into by cPanel and Partner NOC.


5.2    If any provision of this Amendment or any applications thereof is held by
a tribunal of competent jurisdiction to be contrary to the law or invalid, then
the remaining provisions of the Amendment shall remain in full force and effect.
The waiver of any breach or default of the Amendment will not constitute a
waiver of any subsequent breach or default, and will not act to amend or negate
the rights of the waiving party.





--------------------------------------------------------------------------------





ACCEPTED AND AGREED TO BY:
cPanel, Inc.
Partner NOC
Print Name: Aaron Phillips                  
Print Name: John Mone                      
Signature: /s/ Aaron Phillips                
Signature: /s/ John Mone                    
Title: Chief Business Officer                
Title: CIO                                             
Date: 3/14/2014                                  
Date: 3/14/2014                                   








--------------------------------------------------------------------------------






Amendment to Amendment No. 1 to Partner NOC Agreement
This Amendment (the “Amendment”) to Amendment No. 1 to Partner NOC Agreement,
effective January 1, 2014 (“Amendment No. 1”), by and between cPanel, Inc.
(“cPanel”) and The Endurance International Group, Inc., (“Partner NOC”), is
effective as of October 1, 2015 (the “Amendment Effective Date”). cPanel and
Partner NOC may be referred to as a “Party” and collectively as the “Parties”
for purposes of this Amendment.
WHEREAS, the Parties wish to amend Amendment No. 1 to[**] purchased by Partner
NOC;
WHEREAS, all capitalized terms herein shall have the same meaning as in
Amendment No. 1 unless otherwise specifically provided in this Amendment.
NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, the Parties hereby agree as follows:
1.
Amendment No. 1 shall be hereby amended as follows:


a.
The definition of “[**] License Term” under Section 1.6 shall be replaced in its
entirety with the following: “'[**] License Term’ means twenty-seven (27) months
from the Amendment Effective Date”



b.
Section 3.1 under “Pricing for Licenses” shall be replaced in its entirety with
the following: “During the [**] License Term, Partner NOC will be charged for
each monthly Billing Cycle for the [**] Licenses by cPanel as set forth in the
table below. Additional pricing information is set forth in the cPanel NOC
Partner License Supplemental Pricing Information schedule attached hereto and
incorporated herein to this Amendment as Exhibit A.”



Column 1
2
3
4
5
 
No. of [**] Licenses
Pricing for [**] of License Term
Pricing for [**]-27 of License Term
Total Pricing for [**] License Term
Internal
VPS
[**]
[**]
[**]
[**]
Internal Dedicated
[**]
[**]
[**]
[**]
Total monthly amount due
[**]
[**]
[**]
[**]





28



--------------------------------------------------------------------------------





2.
The parties agree that software licenses are only licensed by cPanel inclusive
of Maintenance and Support.



3.
Except as expressly set forth in this Amendment, Amendment No. 1 is unaffected
and shall continue in full force and effect in accordance with its terms.



4.
In the event this Amendment conflicts with Amendment No. 1, the terms of this
Amendment shall prevail.



IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
Amendment Effective Date.


CPANEL, INC.
THE ENDURANCE INTERNATIONAL GROUP, INC.
By: /s/ Aaron Phillips                      
By: /s/Ron LaSalvia                               
Name: Aaron Phillips                      
Name: Ron LaSalvia                              
Title:  Chief Business Officer         


Title:  COO                                              





29



--------------------------------------------------------------------------------







EXHIBIT A


cPanel NOC Partner License Supplemental Pricing Information
Pursuant to the terms of the Amendment, cPanel agrees to provide certain
software licenses to Partner NOC at the prices noted below. Those prices include
the software license for the 27 month term, and any support and maintenance for
the licenses during the [**] License Term. The information below reflects
cPanel’s best estimate of the portion of the monthly fee that is attributable to
the license, and the portion that is attributable to support and maintenance.
Description
License Type
License Term
License Price
[**]
License Price
[**]-27
Minimum
Commitment
Software License
Internal VPS License
27 months
[**]
[**]
[**]
Maintenance & Support
[**]
[**]
Software License
Internal Dedicated License
27 months
[**]
[**]
[**]
Maintenance
[**]
[**]







30



--------------------------------------------------------------------------------






Second Amendment Partner NOC Agreement
This second amendment (the “Second Amendment”) to the Partner NOC Agreement is
entered into by and between cPanel, Inc. (“cPanel”) and The Endurance
International Group, Inc. (“Partner NOC”). This Second Amendment shall be
effective December 31, 2017 (the “Second Amendment Effective Date”). cPanel and
Partner NOC may be referred to as a “Party” and collectively as the “Parties”
for purposes of this Second Amendment.
WHEREAS, the Parties entered into a Partner NOC Agreement having an effective
date of January 1, 2014 (the “Partner NOC Agreement”);
WHEREAS, the Parties entered into an amendment to the Partner NOC Agreement
having an effective date of October 1, 2015 (the “Amendment”);
WHEREAS, the Amendment, and all agreements associated with the Amendment, are
incorporated into the Partner NOC Agreement by their terms (collectively, the
“Partner NOC Agreement as Amended”);
WHEREAS, the Partner NOC Agreement as Amended will terminate by their terms on
January 1, 2018;
WHEREAS, the Parties seek to extend the term of the Partner NOC Agreement as
Amended by two (2) years; and
WHEREAS, the Parties seek to change the pricing and license count requirements
in the Partner NOC Agreement as Amended.
NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, the Parties hereby agree as follows:
1.
The term of the Partner NOC Agreement as Amended shall be extended for two (2)
years beginning on January 1, 2018 (the “Extension Term”).



2.
Following the expiration of the Extension Term, the Partner NOC Agreement as
Amended and this Second Amendment shall renew for one (1) additional year (the
“Renewal Term”) unless Partner NOC provides notice of termination as provided in
Section 3 below.



3.
Partner NOC may give written notice of termination of the Partner NOC Agreement
no later than ninety (90) days before the expiration of the Extension Term or
Renewal Term.





1



--------------------------------------------------------------------------------





4.
During the Extension Term, or Renewal Term, [**], the Parties shall negotiate in
good faith to amend the pricing terms set out in this Second Amendment to
reflect the pricing offered by cPanel for the [**].



5.
During the Extension Term and Renewal Term, Exhibit A of the Amendment shall be
replaced with the following schedule:



Description
License Type
License Term
License Price
Minimum Commitment
Software License
Internal VPS License
Renewal Term and Extension Term




[**]
[**]
Maintenance & Support
[**]
Software License
Internal Dedicated License
Renewal Term and Extension Term
[**]
[**]
Maintenance & Support
[**]



6.
All provisions of the Partner NOC Agreement as Amended and the Second Amendment
shall continue in full force and effect until the termination date of the
Partner NOC Agreement as Amended and this Second Amendment, unless otherwise
expressly provided by mutual written consent of the Parties.



7.
In the event of a conflict between the Partner NOC Agreement as Amended and this
Second Amendment, the provisions of this Second Amendment shall prevail.



IN WITNESS WHEREOF, the Parties hereto have executed this Second Amendment as of
the Second Amendment Effective Date.




2



--------------------------------------------------------------------------------





CPANEL, INC.
THE ENDURANCE INTERNATIONAL GROUP, INC.


By: /s/ S. Eric Ellis                

By: /s/ Marc Montagner                  
Name: S. Eric Ellis                 

Name: Marc Montagner                  
Title:  VP of Customer Experience  
Title: CFO                                        









3

